Appeal by defendant from a judgment of the Supreme Court, entered in the Delaware county clerk’s office on April 13, 1937, in favor of plaintiffs against defendant for $1,000 damages and $123.53 costs, upon the verdict of a jury, and from an *815order denying defendant’s motion to set aside the verdict and for a new trial. The action was for damages for breach of warranty upon the sale of cows. Judgment and order unanimously affirmed, with costs. Present —■ Hill, P. J., Rhodes, McNamee, Bliss and Hefíernan, JJ.